Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered April 13, 1995, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in denying his application to withdraw his plea of guilty without first appointing new counsel and holding a hearing is without merit. The decision whether to permit a defendant to withdraw a previously-entered plea of guilty rests within the sound discretion of the sentencing court (see, People v McDowell, 198 AD2d 236). The minutes of the plea proceedings show that the defendant entered a knowing and voluntary Alford plea (see, North Carolina v Alford, 400 US 25), and completely refute the claims he made at sentencing. The defendant’s unhappiness with the agreement will not justify withdrawal of the plea (see, People v Leggett, 163 AD2d 862). In the absence of anything in the record to suggest that the defendant’s plea was either improvident or baseless, his assertions of innocence and that he was ill-advised are insufficient to warrant withdrawal of the plea (see, People v Bourdonnay, 160 AD2d 1014).
The defendant voluntarily, knowingly, and intelligently waived his right to appeal the judgment of conviction (see, People v Holman, 89 NY2d 876; People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). Bracken, J. P., Copertino, Altman and Krausman, JJ., concur.